.Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Application No. 16/978,606 filed on 9/04/2020.
Claims 1-8, 10- 17, and 28- 31 have been examined and are pending in this application. As per the Preliminary Amendment filed on 9/04/2020, claims 9, 18-27, and 32-35 were canceled.
Priority
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) to parent Application No. CN201810195543.1 filed on 03/09/2018 and parent Application No. PCT/CN2019/076399, filed on 02/28/2019. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/04/2020, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 10- 14, and 28- 30  are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9, 11-12, 17-18, 27, and 43-48 respectively, of copending Application  No. 16/978,119. Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations recited in 
This is a provisional obviousness-type double patenting rejection because the confliction claims have not in fact been patented. 
Instant Application No. 16/978,606
 Application No. 16/978,119
Claim 1
Claims 1 & 7
An identity authentication method based on a wearable device, comprising: 
Sl: initiating an authentication request and providing device information of a user terminal, by the user terminal, to a target server;
An identity authentication method based on a wearable device, comprising the steps of: S1: initiating an authentication request and providing device information of a user terminal, by the user terminal, to a target server;
and receiving, by the target server, the authentication request to generate a temporary session, and transmitting, by the target server, a temporary session ID and the device information to a quantum key distribution network;
and receiving, by the target server, the authentication request to generate a temporary session, and transmitting, by the target server, a temporary session ID and the device information to a quantum key distribution network;
S2: receiving, by the quantum key distribution network, the temporary session ID and the device information, searching for, by the quantum key distribution network, a 


collecting, by the wearable device, biometric information of a user, and transmitting, by the wearable device, the biometric information to the quantum key distribution network
S3: receiving, by the wearable device, the identification information, and providing, by the wearable device, the identification information to the user terminal; 
obtaining, by the user terminal, the identification information, and transmitting, by the user terminal, verification information to the wearable device;
and transmitting, by the wearable device, the verification information to the quantum key distribution network;

Claim 7 
collecting, by the wearable device, biometric information of a user, and transmitting, by the wearable device, the biometric information to the quantum key distribution wherein the quantum key distribution network matches the biometric information with pre-stored 

S4: receiving, by the quantum key distribution network, the verification information, and generating, by the quantum key distribution network, a verification result based on the verification information, and transmitting, by the quantum key distribution network, the verification result to the target server;
and S5: receiving, by the target server, the verification result, generating, by the target server, an identity authentication result, and transmitting, by the target server, the identity authentication result to the user terminal.




Claim 2
Claim 2
The identity authentication method based on a wearable device according to claim 1, wherein the device information is a device ID of the user terminal or a quantum identity number, the quantum identity number is a unique identifier in an entire network 

Claim 3
Claim 3
The identity authentication method based on a wearable device according to claim 2, wherein in a case that the device information is the device ID of the user terminal, searching for the wearable device bound to the user terminal in step S2 comprises
The identity authentication method based on a wearable device according to claim 2, wherein in a case that the device information is the device ID of the user terminal, searching for the wearable device bound to the user terminal in step S2 comprises:
: first, searching for a quantum identity number corresponding to the device ID of the user terminal in the quantum key distribution network based on the device ID of the user terminal; and 
first, searching for a quantum identity number corresponding to the device ID of the user terminal in the quantum key distribution network based on the device ID of the user terminal; and 
then, searching for a wearable device having the quantum identity number, that is, a wearable device bound to the user terminal, wherein identity authentication fails in a case 

Claim 4
Claim 4
The identity authentication method based on a wearable device according to claim 2, wherein in a case that the device information is the quantum identity number, searching for the wearable device bound to the user terminal in step S2 comprises: 
The identity authentication method based on a wearable device according to claim 2, wherein in a case that the device information is the quantum identity number, searching for the wearable device bound to the user terminal in step S2 comprises:
searching for, based on the quantum identity number from the user terminal, a wearable device having the quantum identity number, that is, a target wearable device, from device information pre-stored in the quantum key distribution network, wherein identity 

Claim 5
Claim 5
The identity authentication method based on a wearable device according to claim 1, wherein after matching with the pre-stored biometric information succeeds in step S4, the identity authentication method further comprises: 
The identity authentication method based on a wearable device according to claim 1, wherein in step S3, obtaining, by the user terminal, the identification information, and transmitting, by the user terminal, the verification information to the wearable device comprise:
searching for device information bound to the biometric information stored in the quantum key distribution network, and determining whether found device information is identical to the device information received from the target server, wherein information pre-stored in the quantum key distribution network 
and/or determining whether a temporary session ID received from the wearable device is identical to the temporary session ID received from the target server, wherein the temporary session ID received from the wearable device is transmitted at the same time when the wearable device transmits the biometric information to the quantum key distribution network; 
and determining that the identity authentication succeeds, in a case that the found device information is identical to the device information received from the target server and/or the temporary session ID received from the wearable device is identical to the temporary session ID received from the target server.

and determining, by the user terminal, whether the device information comprised in 


Claim 10 
Claim 17

the target server is configured to receive the authentication request to generate a temporary session, transmit a temporary session ID and the device information to the quantum key distribution network, receive the authentication result transmitted by the quantum key distribution network, and transmit the authentication result to the user terminal;
the quantum key distribution network is configured to receive the temporary session ID and the device information, search for a wearable device bound to the user terminal, transmit the temporary session ID to the 
the wearable device is configured to receive the temporary session ID, collect biometric information of a user, and transmit the biometric information to the quantum key distribution network

the target server is configured to receive the authentication request to generate a temporary session, transmit a temporary session ID and the device information to the quantum key distribution network, receive a verification result transmitted by the quantum key distribution network to generate the identity authentication result, and transmit the identity authentication result to the user terminal;

and the wearable device is configured to receive the identification information, provide the identification information to the user terminal, receive the verification information transmitted by the user terminal, and transmit the verification information to the quantum key distribution network.






Claim 11
Claim 18

identity authentication system based on a wearable device according to claim 17, wherein the device information is a device ID of the user terminal or a quantum identity number, the quantum identity number is a unique identifier in an entire network distributed by the quantum key distribution network to the wearable device registered in the network, and the quantum identification number is shared by the wearable device with the user terminal bound to the wearable device after the wearable device is bound to the user terminal.
Claim 12
Claim 3
The identity authentication system based on a wearable device according to claim 11, wherein in a case that the device information is the device ID of the user terminal, searching for the wearable device bound to the user terminal comprises: first, searching for a quantum identity number corresponding to the device ID of the user terminal in the quantum key distribution network based on 

and then, searching for a wearable device having the quantum identity number, that is, a wearable device bound to the user terminal, wherein identity authentication fails in a case that no wearable device having the quantum identity number is found, and device information pre-stored in the quantum key distribution network comprises at least a quantum identity number of a wearable device registered in the quantum key distribution network in advance and a device ID of a user terminal bound to the wearable device.
Claim 13
Claim 4
The identity authentication system based on a wearable device according to claim 11, wherein in a case that the device information is the quantum identity number, searching for the wearable device bound to the user terminal comprises: searching for a wearable device having the quantum identity number, 

Claim 14
Claim 9
The identity authentication system based on a wearable device according to claim 10, wherein after the matching with the pre-stored biometric information succeeds, the quantum key distribution network is further configured to: search for device information bound to the biometric information stored in the quantum key distribution network, and determine whether found device information is identical to the device information received from the 
and/or determine whether a temporary session ID received from the wearable device is identical to the temporary session ID received from the target server; wherein the temporary session ID received from the wearable device is transmitted at the same time when the wearable device transmits the biometric information to the quantum key distribution network;

otherwise, generating, by the quantum key distribution network, a verification result indicating unsuccessful authentication.


and determine that the identity authentication succeeds, in a case that the found device information is identical to the device information received from the target server and/or the temporary session ID received from the wearable device is identical to the 

Claim 28
claims 43 and 47
A wearable device for identity authentication, the wearable device being bound to a user terminal and configured to: collect biometric information of a user; and transmit the biometric information to a quantum key distribution network for authentication.
Claim 43: A wearable device for identity authentication, wherein the wearable device is bound to a user terminal and configured to: 
Claim 47: wherein the wearable device is further configured to collect biometric information of a user, and transmit the biometric information to the quantum key distribution network.  
Claim 29
Claim 45
The wearable device for identity authentication according to claim 28, wherein the wearable device collects the biometric information of the user after receiving a temporary session ID/device information;
the temporary session ID is generated by a target server on receipt of an authentication request initiated by the user terminal and is transmitted by the target server to the quantum key distribution network; and the device information is providing by the user 



Claim 30
Claim 46
The wearable device for identity authentication according to claim 28, wherein the wearable device is registered in the quantum key distribution network, stores a unique quantum identity number in the entire network, and is capable of storing keys, encrypting and decrypting data, and transmitting and receiving data.
The wearable device for identity authentication according to claim 43, wherein the wearable device is registered in the quantum key distribution network, stores a unique quantum identity number in the entire network, and is capable of storing keys, encrypting and decrypting data, and transmitting and receiving data.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8, 10-17, and 28-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, claim 1 introduces a wearable device in the preamble, and further in line 8 introduces another wearable device. It is unclear which wearable device the claim refers to in line 10. Similarly, if two different levers are recited earlier in the claim, the recitation of "said lever" in the same or subsequent claim would be unclear where it is uncertain which of the two levers was intended. (MPEP 2173.05(e) [R-07.2015]). Appropriate correction to “a wearable device” is required to ensure proper claim interpretation.
Regarding claims 2, 4, 5-8, 11-17, claims 2, 4, 5-8, 11-17 line1, introduce the element “a wearable device”. The claims previously introduce the elements of “a wearable device “and as a result, lacks proper antecedent basis. Appropriate correction to “a wearable device” is required to ensure proper claim interpretation.
Regarding claim 3, claim 3 introduces the elements “a wearable device” in line 1, 6 and 9, “a quantum identity number” in line 4, “a device ID” in line 10, and “a user terminal” in line 11. The claims previously introduce the elements of “a wearable device”, “a quantum identity number”, “a device ID”, and “a user terminal” and as a result, lacks proper antecedent basis. Appropriate correction to “a wearable device”, “a quantum identity number”, “a device ID”, and “a user terminal” is required to ensure proper claim interpretation.
Regarding claim 4, claim 4 introduces the elements “a wearable device” in line 4 and 9, and “a quantum identity number” in line 8. The claims previously introduce the elements of “a 
Regarding claim 5, claim 5 line 9 introduces the element “a temporary session ID”. The claim previously introduces the element of “a temporary session ID” as a result, lacks proper antecedent basis. Appropriate correction to “a temporary session ID” is required to ensure proper claim interpretation.
Regarding claim 10, claim 10 introduces a wearable device in the preamble, and further in line 2 and 11 introduces another wearable device. It is unclear which of the three wearable devices the claim refers to in line 12. Similarly, if two different levers are recited earlier in the claim, the recitation of "said lever" in the same or subsequent claim would be unclear where it is uncertain which of the two levers was intended. (MPEP 2173.05(e) [R-07.2015]). Appropriate correction to “a wearable device” is required to ensure proper claim interpretation.
Regarding claim 28, claim 28 recites “A wearable device for identity authentication, wherein the wearable device is bound to a user terminal and configured to: collect biometric information of a user”.  The independent claims do not clearly include a preamble in the body of the claim and as a result
Regarding claim 29, claim 29 line 3 introduces the element “a temporary session ID/ device information”. It is unclear what “/” represents in “a temporary session ID/ device information”. Appropriate correction to “a temporary session ID/ device information” is required to ensure proper claim interpretation. 
Regarding claim 30, claim 30 line 3 recites the limitation “the entire network”. The claim does not have a previous recitation of “an entire network”. The claim previously introduces the elements of “a quantum key distribution network” and as a result, lacks proper antecedent basis. Appropriate correction to “the entire network” is required to ensure proper claim interpretation.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 28 and 30-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nordholt et al. (U.S. 20130101121 A1; Hereinafter "Nordholt").
Regarding claim 28, Nordholt teaches a wearable device for identity authentication, the wearable device being bound to a user terminal and configured to:
collect biometric information of a user ((Para [0037] “the QC card is a relatively inexpensive, portable device” For example, the QC card receives identifying information for a user, such as a fingerprint scan, other biometric indicia, numeric input for a PIN, or other user input for personal information.”); and
transmit the biometric information to a quantum key distribution network for authentication (Para [0074] “When authentication of a user is a condition of QKD, the QC card prepares and transmits (410) a message with information for authentication. For example, the QC card receives identifying information for a user, such as a fingerprint scan, other biometric indicia, numeric input for a PIN, or other user input for personal information.”).
Regarding claim 30, Nordholt teaches wherein the wearable device is registered in the quantum key distribution network, stores a unique quantum identity number in the entire network, and is capable of storing keys, encrypting and decrypting data, and transmitting and receiving data (para [0051] “In any case, the QKD produces cryptographic-quality secret random numbers, which can be used as quantum keys for encryption,” Para [0076], [0081] “the QC card itself uses stored quantum keys for secure communication, authentication, access control, etc.” para [0118] “In some scenarios, an application program uses one or more of the quantum keys stored in the secure memory (772) to encrypt and/or decrypt information that is communicated with the mobile device (700).”)
Regarding claim 31, Nordholt teaches wherein the wearable device and the quantum key distribution network both pre-store a second shared key, and the second shared key is used to encrypt and decrypt communication data between the wearable device and the quantum key distribution network (para [0166-0167] “the trusted authority repeats the authentication and QKD for each of one or more other user devices. Thus, using his or her pre-placed authentication key AK.sub.0(i), each user i, for 1.ltoreq.i.ltoreq.N, establishes a QKD session with the trusted authority and establishes shared keys with the trusted authority.”, “Following QKD with the N user devices, the trusted authority stores the encryption keys K(i, j), key derivation keys L(i, j), and key authentication key M(i) for the N user devices, and each of the N user devices i stores the encryption keys K(i, j), key derivation keys L(i, j), and key authentication key M(i) for that user device i. Typically, the keys are stored in secure memory. For example, if there are five user devices, the trusted authority stores encryption keys and key derivation keys as follows.”). 
Allowable Subject Matter
Claims 1-8, 10-17 would be allowable if rewritten or amended to overcome the double patenting and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1 and 10, the prior art of record, either individually or in combination, fails to fairly teach the following element : “Si: initiating an authentication request and providing device information of a user terminal, by the user terminal, to a target server; and receiving, by the target server, the authentication request to generate a temporary session, and transmitting, by the target server, a temporary session ID and the device information to a quantum key distribution network; S2: receiving, by the quantum key distribution network, the temporary session ID and the device information, searching for, by the quantum key distribution network, a wearable device bound to the user terminal, and transmitting, by the quantum key distribution network, the temporary session ID to the wearable device; S4: receiving, by the quantum key distribution network, the biometric information, matching, by the quantum key distribution network, the biometric information with pre-stored biometric information, wherein identity authentication corresponding to the temporary session ID succeeds in a case that the matching 
Claim 29 is objected to as being dependent upon a rejected base claim, but would be allowable if amended to overcome the double patenting and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 29, the prior art of record, either individually or in combination, fails to fairly teach the following element, along with all other claimed features: “wherein the wearable device collects the biometric information of the user after receiving a temporary session ID/device information; the temporary session ID is generated by a target server on receipt of an authentication request initiated by the user terminal and is transmitted by the target server to the quantum key distribution network; and the device information is providing by the user terminal when initiating the authentication request to the target server, and is transmitted to the quantum key distribution network by the target server after receiving the authentication request”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 US-20180019878-A1, Authenticating a user and registering a wearable device.
US-20190095668-A1, Generating a unique code from orientation information. 
CN-106953729-A, Based on quantum-key encryption system.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.L.N./Examiner, Art Unit 2437   
/KRISTINE L KINCAID/Supervisory Patent Examiner, Art Unit 2437